COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00221-CV


Phillip Saenz and/or All Other            §    From County Court at Law No. 1
Occupants


v.                                        §    of Tarrant County (2013-000744-1)



U.S. Bank National Association as         §    March 20, 2014
Trustee for J.P. Morgan Acquisition
Trust 2006-WMC4, Asset-Backed
Pass-Through Certificates, Series
2006-WMC4                                 §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Phillip Saenz and/or All Other Occupants

shall pay all costs of this appeal, and these costs be paid from the cash deposit

in lieu of bond made with the clerk of the trial court for which let execution issue.
The clerk of the trial court shall refund the remainder of this cash deposit in lieu

of bond to appellant Phillip Saenz and/or All Other Occupants.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By ____/s/ Lee Gabriel________________
                                        Justice Lee Gabriel